                     Case: 3:18-cr-00387-JGC Doc #: 39-4 Filed: 03/04/19 1 of 3. PageID #: 137
                                                                                                                         GOVT-00093



                                                                                                         !nvoice# 100575


                                                                                                                                            D-1
    Tlrree Generations of Personolized Service
    900 E BIGELOい ′AVENUE              F:NDLAY OH 45840
    (419)422‐ 0912 1 FaX(419)422‐ 35751‑laquas       com
      SOLD STEVEN」 ROBISON                                                        SHIP STEVEN」 R081SON
        T0                                                                          T0
            FINDLAY,OH 45840                                                           FINDLAY OH 45840


                     呻
…
     ROBISON S           」S                                        …     Pickup          …       Cash        … 02′ 16′ 2018   …2      of4

                                                                                                                                        回
                                               Serial″   :18012613
…                                                                                                       …             …
                              150230           ANDERSON AR15 STRIPPED LOWER                                  S000             S000
                                               RECElVER, MULT卜 BBL NeW
                                               Serial″   118012614
                              150231           ANDERSON AR15 STRIPPED LOWER                                  S000             S000
                                               RECEIVER,,MULT卜 88ヒ New
                                               Se「 ial絆 1   18012615
                              150232           ANDERSON AR15 STRIPPED LOWER                                  S000             S000
                                               RECEIVER. MULT卜 BBL New
                                               Ser al    :18012616
                              150233           ANDERSON AR15 STRIPPED LOWER                                  S000             S000
                                               RECEIVER. MULTl‐ BBL,,New
                                               Serial#118012617
                              150234           ANDERSON AR15 STRIPPED LOWER                                  S000             S000
                                               RECEIVER, MULTI‐ BBL ,New
                                               Serial″ :18012618

                              150235           ANDERSON AR15 STRIPPEDし OWER                                  S000             S000
                                               RECEIVER MULT「 BBL New
                                               Ser al#118012619
                              150236           ANDERSON AR15 STRIPPED LOVVER                                  $000            S000
                                               RECEiVER ,MULTl BBL New
                                               Serial#:18012620
                              150237           ANDERSON AR15 STRIPPED LOWER                                   S000            S000
                                               RECEIVER, MULTI BBL New
                                               Serial″ 118012621

                              150238           ANDERSON AR15 STRIPPED LOWER                                   S000            S000
                                               RECElVER MULT卜 8BL New
                                               Ser al#:18012622
                              150239           ANDERSON AR15 STRIPPED LOWER                                   S000            $000
                                               RECEIVER, MULTI BBL ,New
                                               Serial#:18012623
                              150240           ANDERSON AR15 STRIPPED LOVVER                                  S000            SO OO
                                               RECEIVER MULTl‐ BBL NeW
                                               Seria:#118012624
                              150241           ANDERSON AR15 STRlPPEDに OWER                                   S000            S000
                                               RECElVER̀,MULT卜 BBし , New
                                               Serial#:18012625
                              150242           ANDERSON.AR15 STRIPPED LOWER                                   S000            S000
                                               RECEIVER, MULT卜 BBL New
                                               Serial″   118012626
                              150243           ANDERSON AR15 STR:PPED LOWER                                   S000            S000

5 day return po|cy on all flrearms tf returned tn same condrtron 59; restockrng fee l' patd by credtt card
Shrpping and transfer fees are not retundabte Full payment requrred on tayaways within 3d days
                                                                                                                              Page 2 of 4
SpeC,alOrdet and avawav deOOsriS are no.)refurdable
                       Case: 3:18-cr-00387-JGC Doc #: 39-4 Filed: 03/04/19 2 of 3. PageID #: 138
                                                                                                                          GOVT-00094



                                                                                                          :nvoice# 100575




Three Generations of Pelsonalized Service
                                                                                                                                              D-2
900 E BIGELOW AVENUE                      FINDLAY OH 45840
(419)422‐ 0912 1 FaX(419)422‐       35751‑iaquas com

      SOLD STEVEN」 R081SON                                                          sHIP STEVEN J ROBISON
          T0                                                                          T0
                FINDLAY,OH 45840                                                         FINDLAY OH 45840


                        ロ
…
     ROBISON S             」S                                       …      Pickup            …     Cash         … 02′ 1612018   …3      oF4
                                                                                                                                         回
                                                 RECElVER MULTl BBL ,NeW                                  …              …
…                       …                        Serial#118012627
                                150244           ANDERSON AR15 STRIPPED LOVVER                                  S000            S000
                                                 RECEIVER,,MULT卜 BBL New
                                                 SeriaI#:18012628
                                150245           ANDERSON AR15 STRlPPED LOWER                                   S000            $000
                                                 RECEIVER, MULTl‐ BBL New
                                                 Serial#118012629
                                150246           ANDERSON AR15 STRIPPEOし OVVER                                  S000            S000
                                                 RECEIVER ̀MULT卜 BBL ,NeW
                                                  Serial#:18012630
                                150247            ANDERSON,AR15 STRlPPED LOV゛ ER                                 S000           S000
                                                  RECEIVER,,MULTI BBL, New
                                                  Serial夕 118012631

                                150248            ANDERSON AR15 STRIPPEO LOVVER                                  S000           S000
                                                  RECEIVER, MULT卜 BBL New
                                                  Serial#118012632
                                150249            ANDERSON,AR15 STRIPPED LOVVER                                  S000           S000
                                                  RECEIVER ,MULT卜 BBL New
                                                  Serial#:18012633
                                150250            ANDERSON AR15 STRIPPEDし                ER
                                                                                     01´ ′                       S000           S000
                                                  RECEIVER ,MULTI BBL New
                                                  Serial● :18012634

                                150251            ANDERSON AR15 STRIPPED LOVVER                                  S000           S000
                                                  RECElVER MULTI BBL NeW
                                                  Serial夕 118012635

                                150252            ANDERSON AR15 STRIPPED LOVVER                                  S000           S000
                                                  RECEIVER ,MULTI BBL ,NeW
                                                  Ser al#1 18012636
                                150253            ANDERSON AR15 STRIPPED LOVVER                                  S000           S000
                                                  RECEIVER ,MULTI‐ BBL New
                                                  Serial#1 18012637
                                 150254           ANDERSON,AR15 STRlPPED LOい IER                                 S000            S000
                                                  RECEiVER ,MULT卜 BBL ,NeW
                                                   Serial#:18012638
                                 150255            ANDERSON AR15 STRIPPED LOWER                                  S000            S000
                                                   RECElVER MULTl‐ BBL New
                                                   Serial#:18012639
                                 150256            ANDERSON AR15 STRIPPED LOVVER                                  S000           S000
                                                   RECElVER..MULTl‐ BBし ,New
                                                   Serial#118012640


    5 day rcturn po|cy on all ffearms rf returned in sarne conditron 5% restockrng lee if paid by credtt card                    Page 3 of 4
    Shipping and transfer fees are nol refundable Full payment required on layaways within 30 days
    Spec al order and lavawav deoosits are nonrefundable
                      Case: 3:18-cr-00387-JGC Doc #: 39-4 Filed: 03/04/19 3 of 3. PageID #: 139
                                                                                                                                GOVT-00095



                                                                                                            lnvoice# 100575



    Three Generations of Personalized Sereice                                                                                                        D-3
    900 E BIGELOヽ ″ AVENUE             FINDLAY OH 45840
    (419)422‐ 0912   1 Fax(419)422‑35751‑laquas cOm

      SOLD STEVEN」 ROBISON                                                      SHIP STEVEN」 ROBiSON
         T0                                                                        T0
               F NDLAY.OH 45840                                                         FINDLAY.OH 45840


                       ロ
…                                                                                                               …
     ROBlSON S           JS                                        …     Plckup         …     cash                  02′ 16′   2018     … 4 of4
                                                                                                                                              回
…                             150257           ANDERSON,AR15 STRIPPED LOWER                                     S000                  S000       Y
                       …                                                                               …
          1

                                               RECEIVER,,MULTI‐ BBL ,New                                                      …
                                               Serial″ :18012641

                              150258           ANDERSON,AR15 STRlPPED LOWER                                     S000                  $000
                                               RECEIVER, MULTI BBL ,NeW
                                               Ser al#:18012642
                              150259           ANDERSON AR15 STRIPPED LOVVER                                    S000                  S000
                                               RECEIVER MULT卜 BBL New
                                               Ser al″ :18012643

                              150260           ANDERSON,AR15 STRIPPED LOWER                                     S000                  S000
                                               RECEIVER,,MULT卜 BBL NeW
                                               Serial#:18012644
                              150261           ANDERSON AR15 STR:PPED LOWER                                     S000                  S000
                                               RECEIVER,,MULTl‐ BBL New
                                               Ser al#118012645
                              150262           ANDERSON AR15 STRIPPED LOWER                                     S000                  $000
                                               RECEIVER, MULT,‐ BBL New
                                               Serial,:18012646
                              150263           ANDERSON,AR15 STRIPPED LOWER                                     S000                  S000
                                               RECEIVER..MULT「 8BL New
                                               Serial静 :18012647

                              150264           ANDERSON AR15 STRlPPED LOVVER                                    S000                  S000
                                               RECEIVER MULTl‐ BBL New
                                               Serial#118012648
                              150265           ANDERSON AR15 STR:PPED LOVVER                                    S000                   S000
                                               RECElVER,MULTI‐ BBL NeW
                                               Serial#118012649
           1                  MISC             TRANSFER FEE                                                   S20000                 S20000

COMMENTS                                                                                                     Net Amount              S20000
                                                                                                              Sales Tax               S000
                                                                                                                                      S000
                                                                                                                                     S20000




5 day relurn pokcy on all flrearms if ret!rned rn Same condrtron 5% restockrng fee rf paid
                                                                                           by credit card                              Pagè0′
Shrpprng and transfer fees are not refundabte Fu payment requrreo on taya,,i3ti
                                                                                   wiinrn:tioays                                                 ̀
Specral orde' ald layaway depostts are lonrefundabl;
